DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks filed 03/23/2022, are acknowledged. 

Response to Arguments
	With regard to claim interpretation under 35 USC 112(f), applicant’s arguments on p. 7-8 have been fully considered, and are persuasive. Therefore, the claim interpretations under 35 USC 112(f) are withdrawn in view of the claim amendments.
	With regard to claim rejections under 35 USC 112(a) and 112(b), applicant’s arguments on p. 8-12 are persuasive with regards to claims 12-16, however, not persuasive with regard to claim 34. Applicant argues on p. 11, that the specification and drawings present sufficient disclosure of the algorithm(s) applicant intends to use to accomplish the claimed functions. More specifically, applicant argues that the disclosure of the OSS system, processor, and computer executable instructions is sufficient to achieve compliance under the written description requirement. However, as stated in MPEP 2161.01(I), “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.”; “An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Therefore, the figures and paragraphs cited by applicant do not provide sufficient detail of the steps/procedures taken in relation to the measuring of a relative distance between the handles using the OSS system.
	With regards to claim rejections under 35 USC 103, applicant’s arguments have been fully considered, however; Applicant argues on p. 12-14, that the prior art of record fails to teach or disclose no gap exists between the guidewire and the OSS system, however, this is taught by a new combination of art, and therefore, the argument is not persuasive and/or moot. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 34 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 34 recites “measuring a relative distance between the handles using the OSS system”, which looks to be a computer implemented function, however, the written description does not sufficiently disclose algorithms or specific methods applicant intends to use to accomplish the claimed functions. See MPEP 2161.01(I). In this case, applicant has not detailed how the distance between the handles is determined using the OSS system, as claimed, and merely restates the function absent any detail as to how the information is used or relates to the positioning of the handles. For this reason, applicant has not complied with the written description requirement for computer-implemented functions.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites “measuring a relative distance between the handles using the OSS system”. It is unclear as to how the OSS system is utilized to determine the distance between handles. Specifically, it is unclear as to how the OSS system is capable of measuring the distance between handles, when the OSS system measures position and shape distortion based on the movement and bending of the guidewire as related to the reflected/refracted light and how this specifically relates to a distance between the handles. 
Clarification is needed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez (US 2013/0158512), in view of Hennings (US 2005/0131400). 

	
With respect to claim 1, Gutierrez teaches a medical device deployment system, comprising:
a main body (Abstract, “The optical guidewire (10) is for advancing a catheter (20) to a target region relative to a distal end of the optical guidewire (10)”; (Para [0002], “The guidewire is typically a thin wire with specifically designed material properties that facilitates a loading of the diagnostic or therapeutic catheter over a proximal end of the guidewire and an advancement of the catheter over the guidewire to reach the target region.” Wherein catheter 20 is the main body with a lumen in which guidewire 10 is passed through); 
a guidewire capable of being passed through the main body and including a lumen (Para [0002], “The guidewire is typically a thin wire with specifically designed material properties that facilitates a loading of the diagnostic or therapeutic catheter over a proximal end of the guidewire and an advancement of the catheter over the guidewire to reach the target region.” Wherein catheter 20 is the main body with a lumen in which guidewire 10 is passed through); and 
the OSS system being configured to measure at least one of shape, position or orientation of a medical device being deployed relative to an anatomical feature shape of the optical fiber (Para [0007], “To this end, the optical guidewire includes one or more guidewire fiber cores for generating an encoded optical signal indicative of a shape of the optical guidewire. The optical guidewire controller is responsive to the encoded optical signal for reconstructing the shape of the optical guidewire, and the guidewire interface includes one or more interface fiber cores optically coupled to the optical guidewire controller.”)
wherein the guidewire is centrally located in the main body

    PNG
    media_image1.png
    661
    599
    media_image1.png
    Greyscale

Wherein guidewire 10 is shown to be centrally located within catheter 20 (i.e. the main body). 
optical shape sensing (OSS) system comprising an optical fiber, which comprises a fiber Bragg grating sensor, the OSS system being configured to pass through the lumen in the guidewire (Para [0026], “As shown in FIG. 1A…. encoded optical signal 16 is transmitted from guidewire fiber core(s) 11 through interface fiber core(s) 14 to optical guidewire controller 12”; (Para [0028], “As shown in FIG. 1C… optically coupling fiber cores 11 and 14 whereby encoded optical signal 16 is again transmitted from guidewire fiber core(s) 11 through interface fiber core(s) 14 to optical guidewire controller 12”; (Para [0020], “Examples of an optical fiber and a fiber core include, but are not limited to, a flexible optically transparent glass or plastic fiber incorporating an array of fiber Bragg gratings integrated along a length of the fiber as known in the art, and a flexible optically transparent glass or plastic fiber having naturally variations in its optic refractive index occurring along a length of the fiber as known in the art.” Wherein cores 11 pass through the optical guidewire 10 for transmission of optical signals indicating each change of shape of optical guidewire 10, See Para [0021]) 
However, Gutierrez does not teach that the OSS system is centrally located in the lumen of the guidewire; and 
no gap exists between the guidewire and the OSS system.
In the field of optical guidewire devices, Hennings teaches centrally located in the lumen of the guidewire; and 
no gap exists between the guidewire and the OSS system (Para [0118], “Turning first to FIGS. 21A and 21B, a first embodiment... includes an optic fiber 306 located concentrically within a hollow guidewire 360… The tip 308 of the optic fiber 306 is flush with the distal end of the guidewire 360, which is preferably slightly rounded 362 to enable the guidewire 360 to be inserted directly into a vein 200 if necessary, without puncturing or hanging up on the side wall of the vein.”)

    PNG
    media_image2.png
    203
    548
    media_image2.png
    Greyscale

Wherein Fig. 21B, as presented above, is shown to have the optic fiber 306 centrally located within guidewire 360, absent any gaps. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Gutierrez with an optic fiber placed centrally within a guidewire, absent any gaps as taught by Hennings.  
	The motivation being to reduce the size of the apparatus, thereby, reducing the invasiveness of the procedure.  

	
With respect to claim 2, Gutierrez teaches the deployment system as recited in claim 1, wherein the guidewire (103) is deformed with a shape template (128) for registering the position in shape optical shape sensing data along the guidewire (Para [0023], ““An example of the shape reconstructor includes, but is not limited to, a reconstruction engine installed as software and/or firmware on any type of computer for implementing a known shape reconstruction technique. In particular, a known shape reconstruction technique for correlating encoded optic signal 16 into strain/bend measurements that are integrated into a shape of optical guidewire 10. In practice, the reconstruction engine may or may not be integrated into the imaging system.” Wherein a known shape is a shape template for the registration of position).

With respect to claim 12, Gutierrez teaches a deployment system (See abstract, Fig. 3B, wherein the abstract sets forth that the system advances an interventional tool and it is therefore capable of deploying or placing an endograft), comprising: 
a workstation (optical guidewire unit 50, as shown in Figs. 3A and 3C) including a processor and a tangible, non- transitory computer readable medium that stores executable instructions, which when executed by the processor, cause the processor to: (Para [0022], “Optical guidewire controller 12 incorporates an optical interface (not shown) and a shape reconstructor (not shown) for processing encoded optical signal 16 to thereby periodically reconstruct a portion or an entire shape of optical guidewire 10.”); 
interpret optical shape sensing data (Para [0007], “To this end, the optical guidewire includes one or more guidewire fiber cores for generating an encoded optical signal indicative of a shape of the optical guidewire. The optical guidewire controller is responsive to the encoded optical signal for reconstructing the shape of the optical guidewire, and the guidewire interface includes one or more interface fiber cores optically coupled to the optical guidewire controller”; (Para [0023], “An example of the shape reconstructor includes, but is not limited to, a reconstruction engine installed as software and/or firmware on any type of computer for implementing a known shape reconstruction technique.” Wherein the installation of software and/or firmware requires a storage, and therefore, although Gutierrez does not explicitly recite a memory, those ordinarily skilled understand that a computer requires associated storage for the installation of software on it, as cited); and 
register the optical shape sensing data to pre-operative or intra-operative images (Para [0033], “As optical guidewire 40 has been previously positioned relative to target region 62, optical guidewire controller 51 operates to partially or entirely reconstruct the shape of optical guidewire 40 whereby an imaging system 70 may display an overlay of catheter loaded optical guidewire 40 within a scan image of target region 62.” Wherein the reconstruction of the shape of the optical guidewire 40 overlayed within a scan image of the target region is a registration of the optical shape sensing data to a pre-operative or intra-operative image); 
a deployment system including a tube (Para [0002], “Many minimally invasive cardiovascular interventions are performed with catheters, which are long thin tubes that can be advanced through the blood vessels with diagnostic or therapeutic payloads (e.g., contrast agents, pressure transducers, balloon, stents, etc.).” Wherein catheter 20 is a tube);
a guidewire capable of being passed through the tube (Para [0002], “Many minimally invasive cardiovascular interventions are performed with catheters, which are long thin tubes that can be advanced through the blood vessels with diagnostic or therapeutic payloads…the diagnostic or therapeutic catheter over a proximal end of the guidewire and an advancement of the catheter over the guidewire to reach the target region.” Wherein catheter 20 is a tube, and wherein the guidewire is passed through the tube)
an optical shape sensing (OSS) system configured to pass through the lumen in the guidewire (Para [0027]: “In practice, the catheter 20 may be partially or fully extend along optical guidewire 10 upon being loaded upon optical guidewire 10.”) and including a lumen (Para [0019]; the guidewire 10 has an optical fiber “core” 11, and therefore is interpreted as having a lumen, as the guidewire would not be able to have a “core” if it were arranged as a solid piece of metal, for example), the OSS system being configured to measure at least one of shape, position or orientation of an instrument relative to a blood vessel for placement of the instrument (Para [0023], “processing encoded optic signal 16 to partially or entirely reconstruct the shape of optical guidewire 10 and for generating fiber shape data in an appropriate form that enables an imaging system (e.g., an X-ray system, a MRI system, a CT system, an US system or a IVUS system) to visually display an instantaneous position and orientation of optical guidewire 20 and more particularly, a movement tracking of optical guidewire 20”; (As a result, optical guidewire controller 12 may partially or entirely reconstruct a shape of optical guidewire 10 having catheter 20 loaded thereon.” Wherein the position and orientation of the optical guidewire as well as the catheter 20 is determined, , see Fig. 1C, and wherein the catheter is placed within a blood vessel and the system would be functionally capable of placing an endograft with the same specificity of functions without modification); and 
a registration module configured to register the optical shape sensing data to pre-operative or intra-operative images (Para [0031]: “As optical guidewire 40 is navigated, optical guidewire controller 51 operates to partially or entirely reconstruct the shape of optical guidewire 40 whereby an imaging system 70 (e.g., an X-ray system, a MRI system, a CT system, an US system or an IVUS system) may display an overlay of optical guidewire within a scan image of target region 62.”) wherein the guidewire is centrally located in the tube (See Figs. 2-3, wherein the guide wire is placed within catheter 20), and 
optical shape sensing (OSS) system configured to pass through the lumen in the guidewire, and the OSS system (Para [0026], “As shown in FIG. 1A…. encoded optical signal 16 is transmitted from guidewire fiber core(s) 11 through interface fiber core(s) 14 to optical guidewire controller 12”; (Para [0028], “As shown in FIG. 1C… optically coupling fiber cores 11 and 14 whereby encoded optical signal 16 is again transmitted from guidewire fiber core(s) 11 through interface fiber core(s) 14 to optical guidewire controller 12”; (Para [0020], “Examples of an optical fiber and a fiber core include, but are not limited to, a flexible optically transparent glass or plastic fiber incorporating an array of fiber Bragg gratings integrated along a length of the fiber as known in the art, and a flexible optically transparent glass or plastic fiber having naturally variations in its optic refractive index occurring along a length of the fiber as known in the art.” Wherein cores 11 pass through the optical guidewire 10 for transmission of optical signals indicating each change of shape of optical guidewire 10, See Para [0021])
However, Gutierrez does not teach that the OSS system is centrally located in the lumen of the guidewire; and 
no gap exists between the guidewire and the OSS system.
In the field of optical guidewire devices, Hennings teaches centrally located in the lumen of the guidewire; and 
no gap exists between the guidewire and the OSS system (Para [0118], “Turning first to FIGS. 21A and 21B, a first embodiment... includes an optic fiber 306 located concentrically within a hollow guidewire 360… The tip 308 of the optic fiber 306 is flush with the distal end of the guidewire 360, which is preferably slightly rounded 362 to enable the guidewire 360 to be inserted directly into a vein 200 if necessary, without puncturing or hanging up on the side wall of the vein.”)

    PNG
    media_image2.png
    203
    548
    media_image2.png
    Greyscale

Wherein Fig. 21B, as presented above, is shown to have the optic fiber 306 centrally located within guidewire 360, absent any gaps. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Gutierrez with an optic fiber placed centrally within a guidewire, absent any gaps as taught by Hennings.  
	The motivation being to reduce the size of the apparatus, thereby, reducing the invasiveness of the procedure. 

With respect to claim 13, Gutierrez teaches the endograft deployment system as recited in claim 12, wherein the guidewire is deformed with a shape template (128) for registering the position in shape data along the guidewire (Para [0023], ““An example of the shape reconstructor includes, but is not limited to, a reconstruction engine installed as software and/or firmware on any type of computer for implementing a known shape reconstruction technique. In particular, a known shape reconstruction technique for correlating encoded optic signal 16 into strain/bend measurements that are integrated into a shape of optical guidewire 10. In practice, the reconstruction engine may or may not be integrated into the imaging system.” Wherein a known shape is a shape template for the registration of position).

Claims 3-6, 9, 11, 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gutierrez, in view of Hennings, as applied to claims 1-2 and 12-13, and further in view of Tang (US 2009/0187108).

With respect to claims 3, Gutierrez as modified teaches the deployment system as recited in claim 1.
However, Gutierrez as modified does not teach at least one handle coupled to the main body, the at least one handle including an attachment position for the OSS system exiting the guidewire.
In the field of flexible catheters, Tang teaches at least one handle (105) coupled to the main body, the at least one handle including an attachment position for the optical fiber of the OSS system exiting the guidewire (Para [0270], “FIG. 22A is an illustrative view of the proximate end of a catheter instrument 500 for manipulating slidable fibers according to an embodiment of the invention…. In an embodiment, slidably movable section 515 is included for repositioning fibers 40M such as within the catheter components described in connection with FIGS. 19A-19C, 20A-B, and 21A-C…a handle 517 can rotate segment 515 and tubular piece 520 so as to disengage catches 535 and 545 and allow segment 515 to slide….and stop the progress of sliding motion until handle 517 is rotated again.”, See Fig. 22D)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez to include a handle 517 for manipulation of optical fibers to obtain the predictable result of improved positioning and measurement of guidewire position and/or shape and target acquisition as taught by Tang.  
The motivation being to rotate elements or disengage elements by manual manipulation, as cited in para [0270]. 
	 
With respect to claims 4, Gutierrez as modified teaches the deployment system as recited in claim 1. 
However, Gutierrez as modified does not teach further comprising at least one handle coupled to the main body, the at least one handle including an attachment position for an additional OSS system.
In the field of flexible catheters, Tang teaches further comprising at least one handle coupled to the main body, the at least one handle including an attachment position for an additional OSS system (Para [0270], “FIG. 22A is an illustrative view of the proximate end of a catheter instrument 500 for manipulating slidable fibers…slidably movable section 515 is included for repositioning fibers 40M such as within the catheter components described in connection with FIGS. 19A-19C, 20A-B, and 21A-C.” Wherein the system comprises slidable fibers, thus, is shown to be capable of attaching more than one OSS system)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez to include a handle 517 for manipulation of optical fibers as taught by Tang.
  The motivation being (Para [0266], “the slidably movable fibers 40M can be shifted to various positions along balloon 30 so as to provide more complete and/or detailed analysis at various positions along balloon 30.”) as taught by Tang. 

With respect to claims 5, Gutierrez as modified teaches the deployment system as recited in claim 1.
However, Gutierrez as modified does not teach a clamping mechanism configured to clamp the main body to the guidewire.
In the field of flexible catheters, Tang teaches a clamping mechanism configured to clamp the main body to the guidewire (Para [0270], “a handle 517 can rotate segment 515 and tubular piece 520 so as to disengage catches 535 and 545 and allow segment 515 to slide. In an embodiment, catches 545 are distributed along segment 530 so that when segment 515 is disengaged from a catch 545 and segment 515 proceeds to slide, another catch 545 positioned further toward the proximate end of the catheter will engage a catch 535 and stop the progress of sliding motion until handle 517 is rotated again.” Wherein the catches are shown as clamps that prevent the sliding motion of the guidewire)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez to include a handle 517 with catches 545 for manipulation of the guidewire, thus, enabling the guidewire to be repositioned within catheter components and prevent the it from being repositioned while moving within a body lumen to obtain the predictable result of improved positioning and target acquisition as taught by Tang in [0270].  

With respect to claims 6, Gutierrez as modified teaches the deployment system as recited in claim 1. 
However, Gutierrez as modified does not teach a first coupling feature on the main body and a second coupling feature on the guidewire, the first coupling feature and the second coupling feature being configured to engage each other to connect to prevent relative motion therebetween.
In the field of flexible catheters, Tang teaches a first coupling feature on the main body and a second coupling feature on the guidewire, the first coupling feature and the second coupling feature being configured to engage each other to connect to prevent relative motion therebetween (Para [0270], “a handle 517 can rotate segment 515 and tubular piece 520 so as to disengage catches 535 and 545 and allow segment 515 to slide. In an embodiment, catches 545 are distributed along segment 530 so that when segment 515 is disengaged from a catch 545 and segment 515 proceeds to slide, another catch 545 positioned further toward the proximate end of the catheter will engage a catch 535 and stop the progress of sliding motion until handle 517 is rotated again.” Wherein the catches are shown as clamps that prevent the sliding motion of the guidewire)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez to include a handle 517 with catches 545 for manipulation of the guidewire, thus, enabling the user to properly position the optical fibers within catheter components and prevent the optical fibers from being repositioned while moving within a body lumen to obtain the predictable result of improved positioning and/or shape determination as taught by Tang in [0270].  

With respect to claims 9, Gutierrez as modified teaches the deployment system as recited in claim 1. 
However, Gutierrez as modified does not teach at least one clip-on attachment configured to attach the OSS system to a control handle of the deployment system wherein the at least one clip-on attachment includes an adhesive portion coupled to the deployment system to attach the OSS system, the adhesive portion including a radiopaque feature. 
In the field of flexible catheters, Tang teaches at least one clip-on attachment configured to attach the OSS system to a control handle of the deployment system wherein the at least one clip-on attachment includes an adhesive portion coupled to the deployment system to attach the OSS system, the adhesive portion including a radiopaque feature (Para [0270], “a handle 517 can rotate segment 515 and tubular piece 520 so as to disengage catches 535 and 545 and allow segment 515 to slide. In an embodiment, catches 545 are distributed along segment 530 so that when segment 515 is disengaged from a catch 545 and segment 515 proceeds to slide, another catch 545 positioned further toward the proximate end of the catheter will engage a catch 535 and stop the progress of sliding motion until handle 517 is rotated again” Wherein the catches are shown as clamps that prevent the sliding motion of the guidewire; (Para [0232], “Two radiopaque marker bands 37 are fixed about guidewire sheath 35 in order to help an operator to obtain information about the location of catheter 10 in the body of a patient (e.g. with the aid of a fluoroscope).”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez, to include a handle 517 with catches 545 for manipulation of the guidewire, thus, enabling the user to properly position the optical fibers within catheter components and prevent the optical fibers from being repositioned while moving within a body lumen to obtain the predictable result of improved positioning and/or shape determination and to include radiopaque markers along the guidewire sheath for improved registration of guidewire and catheter location and/or orientation between the guidewire and catheter to obtain the predictable result of improved positioning and target acquisition as taught by Tang.     

With respect to claims 11, Gutierrez as modified teaches the deployment system as recited in claim 1,
However, Gutierrez as modified does not teach wherein the deployment system is an endograft deployment system or is a deployment system which includes a mitral clip, a valve or a balloon catheter. 
In the field of flexible catheters, Tang teaches wherein the deployment system is an endograft deployment system or is a deployment system which includes a mitral clip, a valve or a balloon catheter (Para [0003], “More particularly, the present invention relates to a balloon catheter system that is used to perform methods of analysis and angioplasty of endovascular lesions”; (Para [0206], “FIG. 21A is another illustrative view of an arrangement of slidably movable fibers integrated with an inflatable balloon catheter”; (Para [0217], “The distal end of catheter assembly 10 includes an inner balloon 50 and a flexible outer covering 30. In an embodiment, inner balloon 50 and outer covering 30 function as a lumen expanding balloon (e.g., an angioplasty balloon).”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez, to include an inflatable catheter to (Para [0003], “perform methods of analysis and angioplasty of endovascular lesions.”) as well as stent placement procedures as taught by Tang. 

With respect to claims 14, Gutierrez as modified teaches the endograft deployment system as recited in claim 12.
However, Gutierrez as modified does not teach at least one handle coupled to the tube, the at least one handle including an attachment position for the OSS system exiting the guidewire.
In the field of flexible catheters, Tang teaches at least one handle coupled to the tube, the at least one handle including an attachment position for the OSS system exiting the guidewire system exiting the guidewire (Para [0270], “FIG. 22A is an illustrative view of the proximate end of a catheter instrument 500 for manipulating slidable fibers according to an embodiment of the invention…. In an embodiment, slidably movable section 515 is included for repositioning fibers 40M such as within the catheter components described in connection with FIGS. 19A-19C, 20A-B, and 21A-C…a handle 517 can rotate segment 515 and tubular piece 520 so as to disengage catches 535 and 545 and allow segment 515 to slide….and stop the progress of sliding motion until handle 517 is rotated again.”, Wherein the system comprises slidable fibers, thus, is shown to be capable of attaching more than one OSS system, See Fig. 22D)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez, to include a handle 517 for manipulation of optical fibers to obtain the predictable result of improved positioning and measurement of guidewire position and/or shape and target acquisition as taught by Tang.  

 With respect to claim 15, Gutierrez as modified teaches the deployment system as recited in claim 12. 
However, Gutierrez as modified does not teach further comprising at least one handle coupled to the main body, the at least one handle including an attachment position for an additional OSS system.
In the field of flexible catheters, Tang teaches further comprising at least one handle coupled to the main body, the at least one handle including an attachment position for an additional OSS system (Para [0270], “FIG. 22A is an illustrative view of the proximate end of a catheter instrument 500 for manipulating slidable fibers…slidably movable section 515 is included for repositioning fibers 40M such as within the catheter components described in connection with FIGS. 19A-19C, 20A-B, and 21A-C.” Wherein the system comprises slidable fibers, thus, is shown to be capable of attaching more than one OSS system)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez to include a handle 517 for manipulation of optical fibers as taught by Tang.
  The motivation being to (Para [0266], “the slidably movable fibers 40M can be shifted to various positions along balloon 30 so as to provide more complete and/or detailed analysis at various positions along balloon 30.”) as taught by Tang. 

Claim 7 and 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gutierrez, in view of Hennings, as applied to claims 1 and 12, in view of Tang, and further in view of Selmon (US 6,010,449).

With respect to claims 7, Gutierrez as modified teaches the deployment system as recited in claim 1.
However, Gutierrez as modified does not teach a rotation tracking sensor configured to measure rotation between the main body and the guidewire.
In the field of flexible catheters, Tang teaches rotation between the main body and the guidewire (Para [0270], “In an embodiment, a handle 517 can rotate segment 515 and tubular piece 520 so as to disengage catches 535 and 545 and allow segment 515 to slide.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez to include a handle 517 with catches 545 for manipulation of the guidewire, wherein the user rotates the handle for locking and unlocking of the catches 535 and 545, thus, enabling the user to properly position the optical fibers within catheter components and prevent the optical fibers from being repositioned while moving within a body lumen to obtain the predictable result of improved positioning and/or shape determination as taught by Tang in [0270].  
In the field of intravascular catheter imaging, Selmon teaches, a rotation tracking sensor configured to measure rotation (Col. 8, lines 39-42, “The motor-encoder imparts rotation to the imaging shaft and measures that rotation, such that the optical beam sweeps out a circumferential angle about the longitudinal axis of the imaging shaft.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez with a motor encoder for measuring the rotation of the shaft as taught by Selmon.  
	The motivation being (Col. 3, lines 26-27, “to reconstruct angular information about the artery interior”) as taught by Selmon. 

With respect to claims 16, Gutierrez as modified teaches the endograft deployment system as recited in claim 12.
 However, Gutierrez as modified does not teach a clamping mechanism configured to clamp the tube to the guidewire;
a first coupling feature and the second coupling feature being configured to engage each other to connect to prevent relative motion therebetween; 
a rotation tracking sensor configured to measure rotation between the tube and the guidewire; 
Radiopaque markers disposed on the guidewire to permit registration between the guidewire and the endograft; and 
at least one clip-on attachment configured to attach the OSS system to a control handle of the deployment system, 
wherein the at least one clip-on attachment includes an adhesive portion coupled to the deployment system to attach the OSS system, the adhesive portion including a radiopaque feature.
In the field of flexible catheters, Tang teaches a clamping mechanism configured to clamp the tube to the guidewire (Para [0270], “a handle 517 can rotate segment 515 and tubular piece 520 so as to disengage catches 535 and 545 and allow segment 515 to slide. In an embodiment, catches 545 are distributed along segment 530 so that when segment 515 is disengaged from a catch 545 and segment 515 proceeds to slide, another catch 545 positioned further toward the proximate end of the catheter will engage a catch 535 and stop the progress of sliding motion until handle 517 is rotated again.” Wherein the catches are shown as clamps that prevent the sliding motion of the guidewire)
a first coupling feature and the second coupling feature being configured to engage each other to connect to prevent relative motion therebetween (Para [0025], “Optical connector 15 employs a guidewire connector 15a coupled to guidewire 10 and an interface connector 15b coupled to guidewire interface 13.” Wherein guidewire connector 15a is a first coupling feature and guidewire connector 15b is a second coupling feature configured to engage each other)
rotation between the tube and the guidewire (Para [0270], “In an embodiment, a handle 517 can rotate segment 515 and tubular piece 520 so as to disengage catches 535 and 545 and allow segment 515 to slide.”); 
Radiopaque markers disposed on the guidewire (Para [0232], “Two radiopaque marker bands 37 are fixed about guidewire sheath 35 in order to help an operator to obtain information about the location of catheter 10 in the body of a patient (e.g. with the aid of a fluoroscope).”) to permit registration between the guidewire and the instrument (Para [0020], “The catheter further includes a flexible, expandable first surface surrounding a segment of the conduit, the transmission output and a transmission input located within the flexible, expandable first surface, and a second surface radially translatable with respect to the flexible, expandable first surface, the at least one transmission input located between a portion of the flexible, expandable first surface and a portion of the second surface.”); and 
at least one clip-on attachment configured to attach the OSS system to a control handle of the deployment system, wherein the at least one clip-on attachment includes an adhesive portion coupled to the deployment system to attach the OSS system, the adhesive portion including a radiopaque feature (Para [0270], “a handle 517 can rotate segment 515 and tubular piece 520 so as to disengage catches 535 and 545 and allow segment 515 to slide. In an embodiment, catches 545 are distributed along segment 530 so that when segment 515 is disengaged from a catch 545 and segment 515 proceeds to slide, another catch 545 positioned further toward the proximate end of the catheter will engage a catch 535 and stop the progress of sliding motion until handle 517 is rotated again” Wherein the catches are shown as clamps that prevent the sliding motion of the guidewire; (Para [0232], “Two radiopaque marker bands 37 are fixed about guidewire sheath 35 in order to help an operator to obtain information about the location of catheter 10 in the body of a patient (e.g. with the aid of a fluoroscope)”; (Para [0246], “Referring to FIG. 8D…. Adhesive 105, 115, and 125 can be of a type suitable for catheter applications including, for example, ultraviolet light cured adhesive that is translucent to the appropriate wavelength range(s).”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez, to include a handle 517 with catches 545 for manipulation of the guidewire, thus, enabling the guidewire to be repositioned within catheter components and prevent the it from being repositioned while moving within a body lumen to obtain the predictable result of improved positioning and target acquisition as taught by Tang.
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez, to include a handle 517 with catches 545 for manipulation of the guidewire, thus, enabling the user to properly position the optical fibers within catheter components and prevent the optical fibers from being repositioned while moving within a body lumen to obtain the predictable result of improved positioning and/or shape determination as taught by Tang.
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez, to include a handle 517 with catches 545 for manipulation of the guidewire, wherein the user rotates the handle for locking and unlocking of the catches 535 and 545, thus, enabling the user to properly position the optical fibers within catheter components and prevent the optical fibers from being repositioned while moving within a body lumen to obtain the predictable result of improved positioning and/or shape determination as taught by Tang.
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez, to include radiopaque markers along the guidewire sheath for improved registration of guidewire and catheter location and/or orientation between the guidewire and catheter to obtain the predictable result of improved positioning and target acquisition as taught by Tang.
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez, to include a handle 517 with catches 545 for manipulation of the guidewire, thus, enabling the user to properly position the optical fibers within catheter components and prevent the optical fibers from being repositioned while moving within a body lumen to obtain the predictable result of improved positioning and/or shape determination and to include radiopaque markers along the guidewire sheath for improved registration of guidewire and catheter location and/or orientation between the guidewire and catheter (endograft) to obtain the predictable result of improved positioning and target acquisition as taught by Tang.
In the field of intravascular catheter imaging, Selmon teaches, a rotation tracking sensor configured to measure rotation (Col. 8, lines 39-42, “The motor-encoder imparts rotation to the imaging shaft and measures that rotation, such that the optical beam sweeps out a circumferential angle about the longitudinal axis of the imaging shaft.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez with a motor encoder for measuring the rotation of an imaging shaft as taught by Selmon.  
	The motivation being (Col. 3, lines 26-27, “to reconstruct angular information about the artery interior.”) as taught by Selmon.

Claim 8, 31, 33, and 35-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gutierrez, in view of Hennings, as applied to claims 1-2, and further in view of Tang and Edouard (US 2015/0099942). 

With respect to claims 8, Gutierrez as modified teaches the deployment system as recited in claim 1.
However, Gutierrez as modified does not teach radiopaque markers disposed on the guidewire to permit registration between the guidewire and an instrument.
In the field of flexible catheters, Tang teaches radiopaque markers disposed on the guidewire (Para [0232], “Two radiopaque marker bands 37 are fixed about guidewire sheath 35 in order to help an operator to obtain information about the location of catheter 10 in the body of a patient (e.g. with the aid of a fluoroscope).”) to permit registration between the guidewire and an instrument (Para [0020], “The catheter further includes a flexible, expandable first surface surrounding a segment of the conduit, the transmission output and a transmission input located within the flexible, expandable first surface, and a second surface radially translatable with respect to the flexible, expandable first surface, the at least one transmission input located between a portion of the flexible, expandable first surface and a portion of the second surface.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez, to include radiopaque markers along the guidewire sheath for improved registration of guidewire and catheter location and/or orientation between the guidewire and catheter or instrument being advanced to obtain the predictable result of improved positioning and target acquisition as taught by Tang.  
However, Gutierrez as modified does not teach an endograft. 
In the field of fiber optic catheters, Edouard teaches an endograft (Para [0026], “In some embodiments, the scaffold may be formed from a malleable material…. In this arrangement, the positioning and deployment of the endograft can be accomplished by the use of an expansion means either separate or incorporated into the deployment catheter. This will allow the endograft to be positioned within the vessel and partially deployed while checking relative position within the vessel.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez to incorporate the catheter with an endograft as taught by Edouard in order to provide diverse therapeutic effects to vascular sites. 
	The motivation being (Para [0026], “stabilizes the position of the endograft within the artery by resisting the force of blood on the endograft until the endograft can be fully deployed.”) as taught by Edouard.   

With respect to claims 31, Gutierrez teaches a method for instrument deployment, comprising: 
deploying a guide wire having an optical shape sensing (OSS) system within a lumen of a guide wire (Para [0007], “In operation, the optical connector facilitates a connection of the optical guidewire to the guidewire interface to optically communicate the encoded optical signal from the guidewire fiber core(s) through the interface fiber core(s) to the optical guidewire controller. Subsequent to the connection of the optical guidewire to the guidewire interface, the optical connector facilitates a disconnection of the optical guidewire from the guidewire interface and a loading of the catheter on a proximal end of the optical guidewire.”; (Para [0026], “As shown in FIG. 1A…. encoded optical signal 16 is transmitted from guidewire fiber core(s) 11 through interface fiber core(s) 14 to optical guidewire controller 12”; (Para [0028], “As shown in FIG. 1C… optically coupling fiber cores 11 and 14 whereby encoded optical signal 16 is again transmitted from guidewire fiber core(s) 11 through interface fiber core(s) 14 to optical guidewire controller 12”; (Para [0020], “Examples of an optical fiber and a fiber core include, but are not limited to, a flexible optically transparent glass or plastic fiber incorporating an array of fiber Bragg gratings integrated along a length of the fiber as known in the art, and a flexible optically transparent glass or plastic fiber having naturally variations in its optic refractive index occurring along a length of the fiber as known in the art.” Wherein cores 11 pass through the optical guidewire 10 for transmission of optical signals indicating each change of shape of optical guidewire 10, See Para [0021])
the guide wire configured to deliver an instrument into a vessel (Abstract, “The optical guidewire (10) is for advancing a catheter (20) to a target region relative to a distal end of the optical guidewire (10), wherein the optical guidewire (10) includes one or more guidewire fiber cores (11) for generating an encoded optical signal (16) indicative of a shape of the optical guidewire (10).” Wherein the catheter 20 is deployed through a vessel)
measuring at least one of shape, position or orientation of the guide wire using the OSS system to identify a shape, position or orientation of the instrument during deployment (Para [0023], “processing encoded optic signal 16 to partially or entirely reconstruct the shape of optical guidewire 10 and for generating fiber shape data in an appropriate form that enables an imaging system (e.g., an X-ray system, a MRI system, a CT system, an US system or a IVUS system) to visually display an instantaneous position and orientation of optical guidewire 20 and more particularly, a movement tracking of optical guidewire 20”; (As a result, optical guidewire controller 12 may partially or entirely reconstruct a shape of optical guidewire 10 having catheter 20 loaded thereon.” Wherein the position and orientation of the optical guidewire as well as the catheter 20 is determined, see Fig. 1C, and wherein the catheter is placed within a blood vessel); 
registering OSS data with image data on the vessel where the instrument is placed (Para [0031]: “As optical guidewire 40 is navigated, optical guidewire controller 51 operates to partially or entirely reconstruct the shape of optical guidewire 40 whereby an imaging system 70 (e.g., an X-ray system, a MRI system, a CT system, an US system or an IVUS system) may display an overlay of optical guidewire within a scan image of target region 62”; (Para [0002], “Many minimally invasive cardiovascular interventions are performed with catheters, which are long thin tubes that can be advanced through the blood vessels with diagnostic or therapeutic payloads (e.g., contrast agents, pressure transducers, balloon, stents, etc.).”; 
anchoring the instrument in a blood vessel; and removing the guidewire and the OSS system from the vessel (Para [0235], “As shown in FIG. 3E, balloon catheter 1010 is further inflated and dilating lumen 1060….. The treated and analyzed lumen 1060 is shown in FIG. 3F after deflation and removal of balloon catheter 1010.” Wherein the inflated balloon catheter is anchored within a blood vessel, and wherein the balloon catheter is deflated and removed from the vessel including the guidewire and OSS system) 
However, Gutierrez does not teach that the OSS system is centrally located in the lumen of the guidewire; and 
no gap exists between the guidewire and the OSS system.
In the field of optical guidewire devices, Hennings teaches centrally located in the lumen of the guidewire; and 
no gap exists between the guidewire and the OSS system (Para [0118], “Turning first to FIGS. 21A and 21B, a first embodiment of the endovenous treatment device includes an optic fiber 306 located concentrically within a hollow guidewire 360… The tip 308 of the optic fiber 306 is flush with the distal end of the guidewire 360, which is preferably slightly rounded 362 to enable the guidewire 360 to be inserted directly into a vein 200 if necessary, without puncturing or hanging up on the side wall of the vein.”)

    PNG
    media_image2.png
    203
    548
    media_image2.png
    Greyscale

Wherein Fig. 21B, as presented above, is shown to have the optic fiber 306 centrally located within guidewire 360, absent any gaps. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez, with an optic fiber placed centrally within a guidewire, absent any gaps as taught by Hennings.  
	The motivation being to reduce the size of the apparatus, thereby, reducing the invasiveness of the procedure.    
However, Gutierrez as modified does not teach that the deployed instrument is an endograft. 
In the field of intravascular treatment devices, Edouard teaches deploying an endograft (Para [0026], “In some embodiments, the scaffold may be formed from a malleable material…. In this arrangement, the positioning and deployment of the endograft can be accomplished by the use of an expansion means either separate or incorporated into the deployment catheter. This will allow the endograft to be positioned within the vessel and partially deployed while checking relative position within the vessel.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez to incorporate the catheter with an endograft as taught by Edouard in order to provide diverse therapeutic effects to vascular sites. 
The motivation being (Para [0026], “stabilizes the position of the endograft within the artery by resisting the force of blood on the endograft until the endograft can be fully deployed.”) as taught by Edouard.  

With respect to claims 36, Gutierrez as modified teaches the method as recited in claim 31, wherein the guidewire is deformed by a shape template and the step of registering includes registering the OSS data to the image data using the shape template (Para [0023], “An example of the shape reconstructor includes, but is not limited to, a reconstruction engine installed as software and/or firmware on any type of computer for implementing a known shape reconstruction technique. In particular, a known shape reconstruction technique for correlating encoded optic signal 16 into strain/bend measurements that are integrated into a shape of optical guidewire 10. In practice, the reconstruction engine may or may not be integrated into the imaging system.” Wherein a known shape is a shape template for the registration of position).

With respect to claims 33, Gutierrez as modified teaches the method as recited in claim 31. However, Gutierrez as modified does not teach attaching the OSS system to at least one handle using a clip-on attachment device.
In the field of analysis and treatment of a body lumen, Tang teaches attaching the OSS system to at least one handle using a clip-on attachment device (Para [0270], “a handle 517 can rotate segment 515 and tubular piece 520 so as to disengage catches 535 and 545 and allow segment 515 to slide. In an embodiment, catches 545 are distributed along segment 530 so that when segment 515 is disengaged from a catch 545 and segment 515 proceeds to slide, another catch 545 positioned further toward the proximate end of the catheter will engage a catch 535 and stop the progress of sliding motion until handle 517 is rotated again” Wherein the catches are shown as clamps that prevent the sliding motion of the guidewire)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez, to include a handle 517 with catches 545 for manipulation of the guidewire, thus, enabling the user to properly position the optical fibers within catheter components and prevent the optical fibers from being repositioned while moving within a body lumen to obtain the predictable result of improved positioning and/or shape determination and to include radiopaque markers along the guidewire sheath for improved registration of guidewire and catheter location and/or orientation between the guidewire and catheter (endograft) to obtain the predictable result of improved positioning and target acquisition as taught by Tang.

With respect to claims 35, Gutierrez as modified teaches the method as recited in claim 31.
However, Gutierrez as modified does not teach wherein registering OSS data with image data on the vessel includes registering the endograft with the guidewire using one or more radiopaque markers along a length of the guidewire.
In the field of flexible catheters, Tang teaches wherein registering OSS data with image data on the vessel includes registering the endograft with the guidewire using one or more radiopaque markers along a length of the guidewire (Para [0219], “Two radiopaque marker bands 37 are fixed about guidewire sheath 35 in order to help an operator to obtain information about the location of catheter 10 in the body of a patient (e.g. with the aid of a fluoroscope).”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez, to include radiopaque markers along the guidewire sheath for improved registration of guidewire and catheter location and/or orientation between the guidewire and device being deployed to obtain the predictable result of improved positioning and target acquisition as taught by Tang.

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gutierrez, in view of Hennings and Edouard, as applied to claim 31, and further in view of Tang and Giller (US 2002/0045832).
With respect to claims 32, Gutierrez as modified teaches the method as recited in claim 31.
However, Gutierrez as modified does not teach wherein deploying includes using a deployment system having at least one handle, the OSS system being coupled to the at least one handle and the method further comprises: 
measuring the at least one of shape, position or orientation of the handle along
with the guide wire.
In the field of flexible catheters, Tang teaches wherein deploying includes using a deployment system having at least one handle, the OSS system being coupled to the at least one handle (Para [0270], “FIG. 22A is an illustrative view of the proximate end of a catheter instrument 500 for manipulating slidable fibers according to an embodiment of the invention…. In an embodiment, slidably movable section 515 is included for repositioning fibers 40M such as within the catheter components described in connection with FIGS. 19A-19C, 20A-B, and 21A-C…a handle 517 can rotate segment 515 and tubular piece 520 so as to disengage catches 535 and 545 and allow segment 515 to slide….and stop the progress of sliding motion until handle 517 is rotated again.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez,  to include a handle 517 with catches 545 for manipulation of the guidewire, thus, enabling the user to properly position the optical fibers within catheter components and prevent the optical fibers from being repositioned while moving within a body lumen to obtain the predictable result of improved positioning and/or shape determination as taught by Tang. 
However, Gutierrez as modified does not teach measuring the at least one of shape, position or orientation of the handle along with the guide wire. 
	In the field of localizing medical instruments, Giller teaches measuring the at least one of shape, position or orientation of the handle along with the guide wire (Para [0049], “Referring now to FIG. 9…. The probe 104 is held such that it is secured within the holder 902, such that when the holder 902 is reciprocated along its longitudinal axis or rotated about its longitudinal axis, the probe 104 will track these movements. In general, the holder 902 is cylindrical in shape such that it can be rotated with a driving wheel 904 which is driven with a servo motor (not shown).”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez, to include a probe capable of tracking movements of rotation of a handle/holder about its longitudinal axis as taught by Giller in order to track the position of the handle as it is manipulated, which is consistent with the freehand advancing of Giller referenced in [0042].
	 

Allowable Subject Matter
Claim 34 in combination with the features recited in the parent claim(s) is not found to be disclosed or taught by the prior art and would be potentially allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793  

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793